Case 1:20-cv-23178-WPD Document 14 Entered on FLSD Docket 11/17/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

   MOUNTECH IP LLC,
                                                      Civil Action No.: 1:20-cv-23178-WPD
               Plaintiff,

         v.                                           TRIAL BY JURY DEMANDED

   TRACFONE WIRELESS, INC., et al.,

               Defendants,

                      NOTICE OF DISMISSAL WITHOUT PREJUDICE

         Now comes Plaintiff Mountech IP LLC, by and through its counsel, and pursuant to Fed.

  R. Civ. P. 41(a)(1), hereby voluntarily dismisses all of the claims asserted against Defendant TCT

  Mobile (US), Inc. in the within action WITHOUT PREJUDICE. TCT Mobile (US), Inc. has not

  served an answer or a motion for summary judgment.

   Dated: November 17, 2020                      Respectfully submitted,

                                                 SAND, SEBOLT & WERNOW CO., LPA

                                                 /s/ Howard L. Wernow
                                                 Howard L. Wernow B.C.S.
                                                 Florida Bar No. 107560
                                                 Aegis Tower – Suite 1100
                                                 4940 Munson Street NW
                                                 Canton, OH 44718
                                                 Phone: 330-244-1174
                                                 Fax: 330-244-1173
                                                 Email: howard.wernow@sswip.com

                                                 Board Certified in Intellectual Property
                                                 Law by the Florida Bar

                                                 ATTORNEY FOR PLAINTIFF
Case 1:20-cv-23178-WPD Document 14 Entered on FLSD Docket 11/17/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE


          The undersigned hereby certifies that a true and correct copy has been electronically

   filed using the CM/ECF filing system, which automatically sends email notifications to all

   counsel of record and which will permit viewing and downloading of same from the CM/ECF

   system on November 17, 2020.

                                             /s/ Howard L. Wernow
                                             Howard L. Wernow




                                                2
